CONSTITUTIONALITY OF TEACHER INCREASES **** SECTION 22, SENATE BILL 434, SECOND SESSION, THIRTY FOURTH LEGISLATURE, PROVIDING FOR CERTAIN SPECIFIED TEACHER SALARY INCREASES IS CONSTITUTIONAL. THERE IS NO IRRECONCILABLE CONFLICT BETWEEN 70 O.S. 1974 Supp., 5-117 [70-5-117], GIVING LOCAL BOARDS OF EDUCATION GENERAL AUTHORITY TO FIX THE COMPENSATION OF TEACHERS AND STATUTES SUCH AS SECTION22, SENATE BILL 434, SECOND SESSION, THIRTY FOURTH LEGISLATURE (LAWS 1974 CH. 234, SECTION 22), AND 70 O.S. 1974 Supp. 18-114 [70-18-114], WHICH MAKE SUCH GENERAL AUTHORITY SUBJECT TO MINIMUM SALARY REQUIREMENTS.